




Exhibit 10.36


 
FIRST AMENDMENT TO SECURITY AGREEMENT
This First Amendment to Security Agreement (this “Amendment”) is entered into as
of November 19, 2014 by and among WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and MAXWELL TECHNOLOGIES, INC. (“Debtor”).


RECITALS
Debtor and Bank are parties to that certain Security Agreement dated as of
December 5, 2011, as amended from time to time (the “Agreement”). Debtor and
Bank desire to amend the Agreement in accordance with the terms of this
Amendment.
NOW, THEREFORE, the parties agree as follows:
1.Schedule 5(b) attached to the Agreement hereby is replaced with Schedule 5(b)
attached hereto.
2.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Debtor of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.
3.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.
4.Debtor represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
5.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:
(a)    this Amendment, duly executed by Debtor; and
(c)    the Seventh Amendment to Credit Agreement, duly executed by Debtor.
6.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.




[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
MAXWELL TECHNOLOGIES, INC.
WELLS FARGO BANK, NATIONAL ASSOCIATION
By: /s/ Kevin Royal                                       
Name:      Kevin Royal                                       
Title:      Sr. V.P. and Chief Financial Officer   
By:      /s/ Dennis Kim                              
Name:          Dennis Kim                               
Title:           Vice President                           













































[Signature Page to First Amendment to Security Agreement]


